Case 9:18-cv-00139-RC-KFG Document 47 Filed 09/10/19 Page 1 of 2 PageID #: 302



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

JESSE PAUL SKINNER                                §

VS.                                               §                 CIVIL ACTION NO. 9:18cv139

BRYAN COLLIER, ET AL.                             §

                ORDER OVERRULING OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Jesse Skinner, an inmate confined within the Texas Department of Criminal Justice,
Institutional Division, proceeding pro se, filed the above-styled civil rights lawsuit. The Court

previously referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court.

       Plaintiff has filed two motions for preliminary injunction or temporary restraining order (doc.

nos. 11 and 12). The Magistrate Judge has submitted a Report and Recommendation of United States

Magistrate Judge (doc. no. 34) recommending the motions be denied.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Plaintiff filed objections to the Report and

Recommendation.

       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. After careful consideration, the court is of the opinion the objections are without

merit. Plaintiff complains about the extreme heat he is subjected to at the Eastham Unit. However,

it is not clear at this point that the conditions he complains of violate the Constitution. As a result,

he has not demonstrated there is a substantial likelihood he will prevail on the merits. Byrum v.

Landreth, 566 F.3d 442, 445 (5th Cir. 2009). His motions are therefore without merit.

                                               ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED.
Case 9:18-cv-00139-RC-KFG Document 47 Filed 09/10/19 Page 2 of 2 PageID #: 303



Plaintiff’s motions for preliminary injunction or temporary restraining order are DENIED.



          So Ordered and Signed
          Sep 10, 2019




                                               2
